April 2, 2009 VIA EDGAR The United States Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-4644 Subject:Nationwide Life Insurance Company Pre-Effective Amendment No. 2 for Select Retirement Individual Supplemental Immediate Fixed Income Annuity Contracts on Form S-1 SEC File No. 333-155368 Ladies and Gentlemen: On behalf of Nationwide Life Insurance Company (Nationwide), we are filing Pre-Effective Amendment No. 2 to the registration statement indicated above for the purpose of registering Select Retirement, an Individual Supplemental Immediate Fixed Income Annuity Contract (the Contracts). This filing is being made electronically via EDGAR in accordance with Regulation S-T. A copy of an original power of attorney document authorizing certain persons to execute the registration statement and amendments thereto, on behalf of Nationwide is attached hereto as Exhibit 24.An original power of attorney is on file with Nationwide.Nationwide will maintain manually executed copies of the registration statement. On November 14, 2008, Nationwide filed an initial registration statement for Individual Supplemental Immediate Fixed Income Annuity Contracts.On January 13, 2009, Nationwide received your written comments.Pre-Effective Amendment No. 1 was filed on February 10, 2009.We received your oral comments on March 5, 2009.Pre-Effective Amendment No. 2 reflects red-lining of changes made to address your written comments.Other redlined changes in this Pre-Effective Amendment No. 2 reflect non-material clarifying disclosures. 1.What is the Contract? (p.1). a) The first sentence of the third paragraph of this provision indicates that the contract offers a 5% increase in the Guaranteed Lifetime Withdrawal Base. The second bullet in the same provision indicates that there is a potential 5% simple interest increase.Please revise the disclosure to indicate whether the 5% increase is automatic or whether it is only potentially available.b) Please revise the second bullet to clarify the calculation and its impact.Specifically, indicate that the 5% is based on the original Guaranteed Lifetime Withdrawal Base and may increase the Guaranteed Lifetime Withdrawal Base. The United States Securities and Exchange Commission
